 

Case 1:20-cv-05090-GBD Document 76 Filed 10/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT ui
SOUTHERN DISTRICT OF NEW YORK | mM
x fe

LCM XXII LTD.; LCM XXIII LTD.; LCM XXIV LTD.;: fe
LCM XXV LTD.; LCM 26 LTD.; LCM 27 LTD.; UE
LCM 28 LTD.,

 

Plaintiffs,

ORDER

-against-

SERTA SIMMONS BEDDING, LLC; ADVENT ; 20 Civ. 5090 (GBD)
INTERNATIONAL CORPORATION; EATON VANCE:
MANAGEMENT; INVESCO SENIOR SECURED
MANAGEMENT INC.; CREDIT SUISSE ASSET
MANAGEMENT LLC; BOSTON MANAGEMENT
AND RESEARCH: BARINGS LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for November 19, 2020 at 9:30 am is hereby cancelled.
An oral argument on Defendants’ Motions to Dismiss, (ECF 39, 44, 46), is scheduled for
December 10, 2020 at 10:30 am.
Dated: New York, New York

October 8, 2020
SO ORDERED.

Arigy, b Dora

EDR B. DANIELS
nited States District Judge

 

 
